Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 04/01/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.   
A Terminal Disclaimer was received on 04/04/21 and has been approved; therefore, the Double Patenting rejection has been withdrawn.
The claim amendments have overcome the 35 USC 112b (112,2nd) rejection.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
For 35 USC 101 and the issue of the claims being directed to an abstract idea, the receipt of video and/or audio clips and the claimed process for the production of the debate is not found to be expressly reciting an abstract idea that falls into the categories set forth in the 2019 PEG.  However, even if one were to assume that an abstract idea is recited, which is the receiving and distribution of the various audio and video clips, the claims recite additional elements that would provide for integration at the 2nd prong as follows:
a production platform
concatenating, by said production platform, said challenge clips and said defense clips corresponding to each of said challenged sub-elements to enable playing them consecutively in the order received, to create challenge and defense sequences; 
creating, by said production platform, timeline branchpoints from uninterrupted play of said main point, and playing said main points until said timeline branchpoints which begin at the end of main point sub-elements containing a disputed statement, followed by partial or complete sequential play of said created challenge and defense sequences; 
 continuing playing of said main points without interruption after partial or complete sequential play of said created challenge and defense sequences
providing said plurality of viewers a selection of any of said main points in said debate, and playing a selected main point up to the next timeline branch point corresponding to said challenged sub-elements in said selected main point; and providing said plurality of viewers a selection to view all or part, or none, of said created challenge and defense sequences corresponding to said selected main point  before returning to continued playing of said selected main point, or returning to play another main point in a timeline

For prior art, Gell (20080263585) is considered to be the closest prior art as was addressed in the non-final action of 10/01/21, to which applicant is referred.  Gell does not teach or suggest and the cited art of record does not teach or suggest the amended claims and the limitations of:
concatenating, by said production platform, said challenge clips and said defense clips corresponding to each of said challenged sub-elements to enable playing them consecutively in the order received, to create challenge and defense sequences; 
creating, by said production platform, timeline branchpoints from uninterrupted play of said main point, and playing said main points until said timeline branchpoints which begin at the end of main point sub-elements containing a disputed statement, followed by partial or complete sequential play of said created challenge and defense sequences; 
continuing playing of said main points without interruption after partial or complete sequential play of said created challenge and defense sequences; 
 3presenting said created debate to said plurality of viewers, by a multimedia presentation layer, wherein said presentation of said created debate comprises  providing said plurality of viewers a selection of any of said main points in said debate,  and playing a selected main point up to the next timeline branch point corresponding to said challenged sub-elements in said selected main point; and 
providing said plurality of viewers a selection to view all or part, or none, of said created challenge and defense sequences corresponding to said selected main point  before returning to continued playing of said selected main point, or returning to play another main point in a timeline

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687